1

2

3

4

5                                 UNITED STATES DISTRICT COURT
6                                        DISTRICT OF NEVADA
7                                                  ***
8    REYNALDO AGAVO,                                        Case No. 2:13-cv-01741-JCM-CWH
9                                         Petitioner,                      ORDER
            v.
10
     DWIGHT NEVEN, et al.,
11
                                       Respondents.
12

13          Respondents’ second unopposed motion for enlargement of time (ECF No. 62) is

14   GRANTED. Respondents shall have to and including October 4, 2018, within which to file a reply

15   to petitioner’s opposition to respondents’ motion to dismiss.

16                October
            DATED THIS    3, 2018.
                       __ day of ____ 2018.
17

18                                                            JAMES C. MAHAN
                                                              UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                        1
